 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH LEONARD,                                   No. 2:19-cv-0230 TLN DB P
12                       Petitioner,
13           v.                                         ORDER
14    HUNTER ANGLEA,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se and in forma pauperis, has filed an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1). The matter

19   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

20   Rule 302.

21          Outstanding in this matter are respondent’s motion to dismiss and petitioner’s motion to

22   stay. (See ECF Nos. 8, 13, respectively). For the reasons stated below, the court shall deny

23   respondent’s motion to dismiss, and it shall grant petitioner’s motion to stay.

24   I.     RELEVANT PROCEDURAL HISTORY

25          Petitioner filed the instant petition on February 6, 2019. (ECF No. 1). On April 11, 2019,

26   respondent filed a motion to dismiss it on the grounds that petitioner had not fully exhausted all

27   his claims in state court. (See ECF No. 8).

28   ////
                                                       1
 1          On May 2, 2019, petitioner filed a motion opposing respondent’s motion to dismiss.

 2   (ECF No. 12). The same day, petitioner also filed a motion to stay the petition. (ECF No. 13).

 3          Respondent filed a reply to petitioner’s opposition on June 24, 2019. (ECF No. 16).

 4   Within the reply, respondent also addressed petitioner’s motion to stay. (See ECF No. 16 at 2-4).

 5          On June 26, 2019, the court declined to rule on respondent’s motion to dismiss and

 6   petitioner’s motion to stay. Instead, pursuant to Kelly v. Small, 315 F.3d 1063 (9th Cir. 2002)1,

 7   the court directed petitioner to first file an amended petition that did not include petitioner’s

 8   unexhausted claim. (ECF No. 18 at 3).

 9          Petitioner filed a first amended petition on July 12, 2019 (ECF No. 19). The outstanding

10   motions are ready for consideration.

11   II.    DISCUSSION

12          A review of respondent’s motion to dismiss indicates that it is predicated on the fact that

13   petitioner has yet to exhaust all his claims in state court. (See ECF No. 8 at 2-3). However, since

14   respondent filed the motion, petitioner has filed a motion to stay pursuant to Kelly (see ECF No.

15   13), and respondent has filed a reply indicating that he has no objections to petitioner being

16   granted a stay pursuant to it. (See ECF No. 16 at 2, 4).

17          In addition, petitioner has fully complied with the guidelines in Kelly by filing an

18   amended petition without the unexhausted claim so that his petition can be stayed in federal court.

19   (See ECF No. 19). For these reasons, the court shall deny respondent’s motion to dismiss as

20   moot, and it shall grant petitioner’s motion to stay the petition as amended.
21          Accordingly, IT IS HEREBY ORDERED that;

22          1. Respondent’s motion to dismiss the petition, filed April 11, 2019 (ECF No. 8), is

23   DENIED as moot;

24          2. Petitioner’s motion to stay the petition, filed May 2, 2019 (ECF No. 13), is

25   GRANTED, and

26   1
       Kelly has been overruled on other grounds by Robbins v. Carey, 481 F.3d 1143 (9th Cir. 2007).
27   See Robbins, 481 F.3d at 1147 (concluding court not required to consider sua sponte whether it
     should stay and abey mixed petition or to inform petitioner of option, thus overruling Kelly in
28   part).
                                                      2
 1           3. After exhausting the petition in state court, plaintiff shall inform the court. At that

 2   time, he shall also file a motion either:

 3               (a) to amend the first amended petition to include the recently exhausted claim, or

 4               (b) to proceed on the first amended petition without the recently exhausted claim.

 5

 6   Dated: August 1, 2019

 7

 8

 9

10
     DLB:13
11   DB/ORDERS/ORDERS.PRISONER.HABEAS/leon0230.mtd.den.mts.grnt


12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             3
